Citation Nr: 0921075	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  05-08 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for asthma.

2. Entitlement to an initial compensable rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The Veteran served on active duty from April 1984 to October 
1987.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision issued by the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
asthma, and awarded service connection for residuals of 
hemorrhoids and assigned a noncompensable (zero percent) 
rating.  

As the veteran has perfected an appeal as to the initial 
rating assigned for hemorrhoids, the Board has characterized 
this issue in accordance with the decision in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (appeals from original 
awards are not to be construed as claims for increased 
ratings), which requires consideration of the evidence since 
the effective date of the grant of service connection.  As 
Fenderson requires that the claims not be construed as claims 
for increased rating, the requirements of Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) are not applicable to the 
present claims.

The veteran was scheduled for a Travel Board hearing in May 
2009.  Although properly and timely informed of the hearing, 
the veteran failed to report for his hearing, and the Board 
construes his failure to appear as a withdrawal of his 
hearing request.  38 C.F.R. § 20.702 (2008). 


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  Asthma is not shown to be the result of any inservice 
event or illness.

3.  The Veteran failed on more than one occasion to report 
for a scheduled VA examination in conjunction with his claim 
and good cause for his failure to report has not been shown; 
evidence of record shows the hemorrhoids to be large, but 
reducible, without excessive redundant tissue.




CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.303 (2008).

2.  The criteria for an initial compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.114, Diagnostic Code 
7336 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been 
fulfilled by information provided to the Veteran by 
correspondence dated in May 2003, August 2006, and June 2008.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist in completing his claim 
and identified the veteran's duties in obtaining information 
and evidence to substantiate his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was 
recently revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

As the veteran voiced disagreement with the assigned rating 
for hemorrhoids in a notice of disagreement, no further duty 
to inform the veteran of the requirements of VCAA exists.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). No further 
action is necessary for compliance with the VCAA.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim. An additional notice as 
to these matters was provided in a supplemental statement of 
the case issued in September 2008. The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.

Initially, the Board notes that the veteran's service 
treatment records are unavailable.  In 2003, the records were 
associated with the claims folder.  However, since then, they 
have been misplaced.  In June 2006, the RO contacted the 
National Personnel Records Center (NPRC) and requested that 
all available service treatment records for the Veteran be 
forwarded to the RO.  In August 2003, NPRC responded by 
sending a copy of the August 1983 enlistment physical 
examination report and the August 1983 Report of Medical 
History.  It was further indicated that all other records had 
been forwarded to the Houston RO in May 2003.  The veteran's 
post-service VA treatment records and private treatment 
records pertaining to the issues on appeal have been obtained 
and associated with his claim file.

On several occasions, VA has attempted to provide the Veteran 
with a VA medical examination.  Each time, he has failed to 
report for the scheduled examination, without good cause 
shown.  Further attempts to obtain additional evidence would 
be futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.



Law And Regulations - Service Connection for Asthma

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, direct service connection for a 
disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

With chronic disease shown as such in service or within the 
applicable presumptive period, so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

As noted above, the veteran's service treatment records are 
unavailable. Moreover, as indicated above, the RO efforts to 
search for alternative records was unsuccessful.  However, 
the Board points out that there is a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule in cases, such as this, in 
which records are presumed to have been or were destroyed 
while the file was in the possession of the government.  See 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); see also 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the veteran's service connection claim 
has been undertaken with this duty in mind.

The October 1983 induction physical examination report and 
Report of Medical History make no mention of any respiratory 
abnormalities.  

The Veteran's claim for service connection for asthma was 
received in May 2003.  At the time, he claim he developed 
asthma in service while in the brig as a result of exposure 
to asbestos.  Thereafter, his only other treatment for asthma 
was through the VA Medical Center in Houston.  

VA outpatient treatment records dated beginning in January 
2004 have been associated with the claims folder.  A February 
2004 chest X-ray film revealed no acute disease or change.  
March 2004 records reflect that the Veteran provided a 
significant history of asthma, with one emergency room visit 
for medicine refill, no admissions, no intubations, no 
wheezing for many months.  He used an inhaler when needed.  
It was also noted that he had been recently diagnosed as HIV 
positive.  Examination of the chest revealed it was clear to 
auscultation, bilaterally, with no wheezes identified.  In an 
August 2006 record, the Veteran related that he had not had 
an asthma attack since 2004, and no longer used an inhaler.  
The remaining VA outpatient treatment records show no ongoing 
treatment for asthma. 

Upon a review of the record, the Board finds that service 
connection for asthma is not warranted.  While the veteran 
alleges that he developed asthma in service while in the 
brig, there are no records to verify this contention.  
Realizing that the service treatment records are not 
available, and acknowledging the heightened obligation to 
explain findings and conclusions, the Board nonetheless, must 
deny this claim for the following reasons:  The available VA 
outpatient treatment records only document the existence of 
asthma since 2004, about 17 years after the Veteran's 
separation from service.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability may be considered evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  Further, available medical records do not provide 
any opinion relating the present asthmatic disorder to 
service, to include claimed exposure to asbestos during 
service, particularly noting the February 2004 VA chest X-ray 
study that found no acute disease in the lungs, and no lung 
infiltrates to suggest exposure to asbestos.  Finally, where 
a determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Although the appellant 
is competent to provide evidence of visible symptoms, he is 
not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In this case, he is not competent to provide an opinion 
relating his present pulmonary disorder to service.  For the 
reasons noted above, service connection for asthma is not 
warranted.

Law and Regulations - Increased Rating for Hemorrhoids

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).

733
6
Hemorrhoids, external or internal:
Ratin
g

With persistent bleeding and with secondary anemia, 
or with fissures
20

Large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences
10

Mild or moderate
0
38 C.F.R. § 4.114, Diagnostic Code 7336 (2008).

Factual Background and Analysis

A rating action in August 2003 awarded the Veteran service 
connection for hemorrhoids based on service treatment records 
reflecting inservice treatment for hemorrhoids.  A 
noncompensable rating was assigned based on the results of a 
July 2003 VA medical examination.  During that examination, 
the Veteran complained of hemorrhoid pain daily, with 
bleeding weekly.  The pain occurred with walking.  On 
examination, the examiner commented that the Veteran had 
large, stage III hemorrhoid disease, with the largest 
hemorrhoid in the right anterior region.  He had descent of 
the rectum without true rectal prolapse.  Guiaic was 
positive.  Treatment options were discussed.  

VA outpatient treatment records reflect that the veteran was 
seen on occasion for complaints of rectal pain.  In March 
2004, he underwent a rigid proctoscopy with the finding of a 
1-cm. by 1-cm. mobile mass in the right posterior rectum.  
The mass was biopsied.  

The veteran was incarcerated for a period ending in late 
April 2005.  No records concerning treatment of the 
hemorrhoids during that period were submitted by the Veteran, 
despite the requests to do so in various VCAA letters 
provided to him.

In October 2005 and in October 2006, the veteran failed to 
report for scheduled VA medical examination of his 
hemorrhoids.  

VA outpatient treatment records dated in June 2006 include 
examination of the rectum. Sphincter tone was normal, no 
rectal masses/fistulas were noted.  There was stool in the 
vault, and guiaic was faintly positive.  July 2006 reflect 
that the Veteran requested a hemorrhoids examination.  
Evaluation of the rectum revealed no stool in the vault, 
large internal hemorrhoids that readily prolapsed, with no 
gross blood and no masses present.  In September 2006, the 
Veteran was scheduled for hemorrhoid surgery, but requested 
that it be rescheduled.  

In order for a 10 percent rating to be awarded for 
hemorrhoids, the evidence must show that the hemorrhoids are 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  In the present 
case, while the hemorrhoids are considered to be large, none 
of the examiners identified redundant tissue, nor were the 
hemorrhoids described as irreducible.  It logically follows 
that if the criteria for a 10 percent rating are not met, the 
criteria for a 20 percent rating (persistent bleeding and 
with secondary anemia, or with fissures) are likewise not 
met. 

It is unfortunate the Veteran has not appeared for his 
scheduled examinations, as doing so could have provided VA 
with the necessary information to make a determination as to 
the present impairment caused by the hemorrhoids.

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the initial evaluation period.  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the veteran's hemorrhoids have not necessitated frequent 
periods of hospitalization and there is no objective evidence 
that it has resulted in marked interference with his 
employment.  


ORDER

Entitlement to service connection for asthma is denied.

Entitlement to an initial compensable rating for hemorrhoids 
is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


